Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (figure 1), including claims 1-18, in the reply filed on 07/19/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2006/0238693).
Regarding claim 1, Yoon (figure 9) discloses a liquid crystal display device comprising: 
a first substrate (100 or 200); 
a second substrate (200 or 100) opposed to the first substrate; 
a first projection and a second projection (220 and 101) provided between the first substrate and the second substrate; 
alignment films (204 and 108) provided on the first substrate and the second substrate; and 
a liquid crystal layer (230) provided between the alignment films, 
wherein the alignment films have a first alignment film provided on the first substrate and a second alignment film provided on the second substrate, 
wherein the first projection (220) is covered by either the first alignment film or the second alignment film, 
wherein the second projection (101) is covered by either the first alignment film or the second alignment film, 
wherein a height of the first projection is higher than a height of the second projection (figure 7), 
wherein a top surface of the first projection is a flat surface, wherein a thickness of one of the alignment films on the top surface of the first projection is thicker than a thickness of one of the alignment films other than the top surface of the first projection (108), 
wherein a thickness of one of the alignment films on the top surface of the second projection is thicker than a thickness of one of the alignment films other than the top surface of the second projection (108), and 
wherein the thickness of one of the alignment films other than the top surface of the first projection is equal to the thickness of one of the alignment films other than the top surface of the second projection (108 and 204).
Regarding claim 5, Yoon (figure 9) discloses a light shielding layer (201) provided on the second substrate, wherein the second alignment film provided on the light shielding layer.
Regarding claim 6, Yoon (figure 9) discloses wherein the first projection (220) provided on the second substrate.
Regarding claim 7, Yoon (figure 9) discloses wherein the first projection provided on the light shielding layer.
Regarding claim 8, Yoon (figure 9) discloses wherein the first alignment film and the second alignment film are a photo alignment film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2006/0238693) in view of Okamoto et al. (2004/0233378).
Regarding claim 2, Yoon discloses the limitations as shown in the rejection of claim 1 above.  However, Yoon is silent regarding the second electrode.  Okamoto et al. (figures 1-4) teaches a thin film transistor including a gate electrode (102) provided on the first substrate; a first insulation film (104) provided on the thin film transistor; a first electrode provided on the first insulation film; a second insulation film provided on the first electrode and the first insulation film; and a second electrode (113 and 118) provided on the second insulation film, wherein first alignment film is provided on the second insulation film and the second electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrodes as taught by Okamoto et al. in order to improve the viewing angles.
Regarding claim 3, Okamoto et al. (figures 1-4) discloses wherein one of the first electrode and the second electrode is connected to the thin film transistor.
Regarding claim 4, Yoon (figure 9) discloses wherein the second projection is provided on the first substrate.
Regarding claim 9, Yoon (figure 9) discloses a liquid crystal display device comprising: 
a first substrate (100 or 200); 
a first alignment film (204 or 108) provided on the first insulation film (103); and 
a second substrate;
a light shielding layer (201) provided on the second substrate; 
a projection (220) provided on the light shielding layer; 
a second alignment film (108 or 204) provided on the light shielding layer and the projection; and 
a liquid crystal layer provided between the first substrate and the second substrate,
wherein top surface of the projection is a flat surface, 
wherein a total thickness “b” of the first alignment film and the second alignment film between the projection and the second insulation film satisfies formula (1), wherein a thickness of the first alignment film other than between the projection and the first insulation film is equal to a thickness of the second alignment film other than between the projection and the first insulation film, 0 nm<b<30 nm (0 nm).
Yoon discloses the limitations as shown in the rejection of claim 9 above.  However, Yoon is silent regarding the second electrode.  Okamoto et al. (figures 1-4) teaches a thin film transistor including a gate electrode (102) provided on the first substrate; a first insulation film (104) provided on the thin film transistor; a first electrode provided on the first insulation film; a second insulation film provided on the first electrode and the first insulation film; and a second electrode (113 and 118) provided on the second insulation film, wherein first alignment film is provided on the second insulation film and the second electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrodes as taught by Okamoto et al. in order to improve the viewing angles.
Regarding claim 10, Yoon (figure 9) discloses wherein the first alignment film and the second alignment film are a photo alignment film.
Regarding claim 11, Yoon (figure 9) discloses wherein the second alignment film does not dispose on a top surface of the projection.
Regarding claim 12, Yoon (figure 9) discloses wherein the thickness of the first alignment film other than between the projection and the first insulation film is a thickness of the first alignment film in the pixel region.
Regarding claim 13, Yoon (figure 9) discloses wherein the thickness of the second alignment film other than between the projection and the first insulation film is a thickness of the second alignment film on the light shielding layer adjacent to the projection.
Regarding claim 14, Yoon (figure 9) discloses a liquid crystal display device comprising: 
a first substrate (100 or 200); 
a first alignment film (204 or 108) provided on the first insulation film (103); and 
a second substrate;
a light shielding layer (201) provided on the second substrate; 
a projection (220) provided on the light shielding layer; 
a second alignment film (108 or 204) provided on the light shielding layer and the projection; and 
a liquid crystal layer provided between the first substrate and the second substrate,
wherein top surface of the projection is a flat surface, 
wherein the first alignment film and the second alignment film are a photo alignment film, 
wherein a total thickness “b” of the first alignment film and the second alignment film between the projection and the second insulation film satisfies formula (1), wherein a thickness of the first alignment film other than between the projection and the first insulation film is equal to a thickness of the second alignment film other than between the projection and the first insulation film, 0 nm<b<30 nm (0 nm).
Yoon discloses the limitations as shown in the rejection of claim 14 above.  However, Yoon is silent regarding the second electrode.  Okamoto et al. (figures 1-4) teaches a thin film transistor including a gate electrode (102) provided on the first substrate; a first insulation film (104) provided on the thin film transistor; a first electrode provided on the first insulation film; a second insulation film provided on the first electrode and the first insulation film; and a second electrode (113 and 118) provided on the second insulation film, wherein first alignment film is provided on the second insulation film and the second electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrodes as taught by Okamoto et al. in order to improve the viewing angles.
Regarding claim 15, Yoon (figure 9) discloses wherein a top surface of the projection is a flat surface.
Regarding claim 16, Yoon (figure 9) discloses wherein the second alignment film does not dispose on a top surface of the projection.
Regarding claim 17, Yoon (figure 9) discloses wherein the thickness of the first alignment film other than between the projection and the first insulation film is a thickness of the first alignment film in the pixel region.
Regarding claim 18, Yoon (figure 9) discloses wherein the thickness of the second alignment film other than between the projection and the first insulation film is a thickness of the second alignment film on the light shielding layer adjacent to the projection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871